                    1    DOWNEY BRAND LLP
                         ROBERT P. SORAN
                    2    ASHLEY M. BOULTON
                         621 Capitol Mall, 18th Floor
                    3    Sacramento, CA 95814-4731
                         Telephone: (916) 444-1000 / Facsimile: (916) 444-2100
                    4    Attorneys for GOOSE POND AG, INC., and FARMLAND MANAGEMENT SERVICES

                    5    CANNATA, O’TOOLE, FICKES & OLSON
                         THERESE Y. CANNATA
                    6    MARK P. FICKES
                         100 Pine Street, Suite 350
                    7    San Francisco, CA 94111
                         Telephone: (415) 409-8900 / Facsimile: (415) 409-8904
                    8
                         WITHERS BERGMAN LLP
                    9    KIMBERLY A. ALMAZAN
                         505 Sansome Street, 2nd Floor
                   10    San Francisco, California 94111
                         Telephone: (415) 872-3200/ Facsimile: (415) 549-2480
                   11    Attorneys for ROGER J. LAPANT, JR. dba J&J FARMS
                   12    ANDREW J. DOYLE
                         JOHN THOMAS H. DO
DOWNEY BRAND LLP




                   13    United States Department of Justice
                         Environmental and Natural Resources Division
                   14    P.O. Box 7611
                         Washington, D.C. 20044
                   15    Telephone: (202) 514-4427
                         Attorneys for the UNITED STATES OF AMERICA
                   16
                                                        UNITED STATES DISTRICT COURT
                   17
                                                   EASTERN DISTRICT OF CALIFORNIA
                   18

                   19
                         UNITED STATES OF AMERICA,                       Case No. 2:16-cv-01498-KJM-DB
                   20
                                           Plaintiff,                    FOURTH STIPULATION, MOTION, AND
                   21                                                    ORDER TO AMEND SCHEDULE
                                v.
                   22
                         ROGER LAPANT, JR., J&J FARMS,
                   23
                                           Defendants.
                   24

                   25          On December 17, 2018 (ECF No. 99), Plaintiff United States of America and all of the

                   26   defendants to this action (“Parties”)—the United States of America and Roger J. LaPant, Jr., dba

                   27   J&J Farms (“Mr. LaPant”), Goose Pond Ag, Inc., and Farmland Management Services

                   28   (collectively, “Goose Pond Defendants”)—presented the Court with a stipulation, motion, and
                                                                         1
                                        FOURTH STIPULATION, MOTION, AND ORDER TO AMEND SCHEDULE
                    1   proposed order to amend the schedule and impose a partial stay of discovery. The reason for that
                    2   stipulation was a proposed consent decree between the United States and the Goose Pond
                    3   Defendants. To date, the Court has not entered the December 17, 2018 stipulation, motion, and
                    4   proposed order presented by the Parties as ECF No. 99.
                    5          To date, the United States’ motion for entry of the proposed decree remains pending.
                    6   Additionally, as of midnight on December 21, 2018, funding for the Department of Justice
                    7   expired and appropriations to the Department lapsed, and remains lapsed to date.
                    8          Given that the Court’s review of the proposed consent decree remains pending and the
                    9   ongoing lapse in appropriations, the parties hereby stipulate, move, and propose that the Court
                   10   amend its November 26, 2018 Order (ECF No. 98) as set forth herein.
                   11         1.        All remaining events should be rescheduled as follows:
                   12                    Event                       Current                      Proposed
DOWNEY BRAND LLP




                   13     All discovery completed              February 15, 2019       May 16, 2019
                   14     Last day to hear dispositive         April 5, 2019           July 19, 2019
                          motions
                   15

                   16
                          Joint Pretrial Statement Due         June 20, 2019           September 19, 2019
                   17
                          Motions in Limine                    To be set upon          No change; to be set upon
                   18                                          resolution of           resolution of dispositive
                                                               dispositive motions     motions or at further
                   19                                          or at further           scheduling conference.
                                                               scheduling
                   20                                          conference.
                          Final Pretrial Conference            Same as above           No change; same as above
                   21
                          Trial Brief                          Same as above           No change; same as above
                   22
                          Jury Trial (Liability)               Same as above           No change; same as above
                   23

                   24                                          Same as above           No change; same as above
                          Bench Trial (Remedy)
                   25
                              2.        No depositions may be taken between now and April 8, 2019, and all such notices
                   26
                        and/or subpoenas that have already been issued or are forthcoming, including but not limited to
                   27
                        notices and/or subpoenas for expert witnesses, shall be held in abeyance pending efforts to meet
                   28
                                                                         2
                                         FOURTH STIPULATION, MOTION, AND ORDER TO AMEND SCHEDULE
                    1   and confer (as discussed in the sentence that follows).1 The Parties shall, no later than March 14,
                    2   2019, complete their meet and confer regarding depositions, including without limitation, the date
                    3   and place for each event. Depositions may again be taken starting on April 9, 2019, and continue
                    4   through and including May 16, 2019, and following the Parties’ meet-and-confer referenced
                    5   above, the Parties are permitted to serve additional deposition notices and/or subpoenas in
                    6   accordance with the agreed-upon dates and places. Notwithstanding any other provision in this
                    7   stipulation, any and all objections by or on behalf of the Parties or deponents to the notices or
                    8   subpoenas described herein are reserved, and any and all unresolved objections shall be served in
                    9   writing on or before March 21, 2019. Additionally, notwithstanding any other provision of this
                   10   stipulation, the deadline for any motion to quash or motion for a protective order, whether filed
                   11   by a Party or a deponent to the notices or subpoenas described herein shall be tolled while those
                   12   notices or subpoenas are held in abeyance (as stated in the second sentence of this paragraph).
DOWNEY BRAND LLP




                   13   The time for such motions shall be based upon the date for compliance as determined through the
                   14   Parties’ meet and confer described herein and at the availability of the Court.
                   15           3.       From now until March 22, 2019, the Parties shall not: (a) propound or conduct any
                   16   fact or expert discovery, written, oral, or otherwise, including but not limited to any depositions
                   17   or any requests or subpoenas for documents, except as set forth in Paragraph 2 above and
                   18   Paragraphs 4 through 6 below; or (b) conduct any law and motion practice, except for discovery
                   19   motions as referenced in Paragraphs 4 through 6 below; motions to further amend the schedule;
                   20

                   21   1
                            The foregoing sentence in the body of this stipulation refers to the following deponents about
                             which the United States and Mr. LaPant have initially conferred: Ken Lane, Matthew Kelley,
                   22        Terry Cheney, James Komar, Todd LaPant, and Roger J. LaPant, Jr. Mr. LaPant has issued
                             notices of deposition for Messrs. Kelley and Komar, and the United States intends to issue
                   23
                             notices of deposition or subpoenas to the remaining deponents. In addition, the foregoing
                   24        sentence in the body of this stipulation refers to the following retained experts for which Mr.
                             LaPant has issued notices of deposition or subpoenas: Gregory House, Peter Stokely, Scott
                   25        Stewart, Michael Josselyn, Randall Grip, Misha Schwarz, and Mark Hanna. Additionally, the
                             foregoing sentence in the body of this stipulation refers to the following retained experts for
                   26        which the United States may issue notices of deposition: Paul Wisniewski, Paul Squires, and
                             Damon Brown. In addition, the foregoing sentence in the body of this stipulation refers to any
                   27        additional deponents for which the Goose Pond Defendants may issue notices of deposition or
                             subpoenas, including but not limited to retained experts.
                   28
                                                                            3
                                          FOURTH STIPULATION, MOTION, AND ORDER TO AMEND SCHEDULE
                    1   and motions for leave as referenced in Paragraph 6 below.
                    2          4.        This stipulation, motion, and proposed Order does not prohibit the following
                    3   discovery (and any related motion to compel or similar discovery motion) at any time:
                    4               a.   Interrogatories solely between the United States and Mr. LaPant;
                    5               b.   Requests for admission solely between the United States and Mr. LaPant;

                    6               c.   Requests for documents solely between the United States and Mr. LaPant; and

                    7               d.   Subpoena for documents and electronically stored information from third parties,
                                         provided that the third party is not either affiliated with the Goose Pond
                    8                    Defendants (i.e. current employee or affiliated business entity), is not a former
                                         employee, retained expert, or confidential consultant, and the subpoena does not
                    9                    otherwise seek documents that contain information in the possession or control of
                                         the subpoenaed third party, which is asserted to be privileged or protected from
                   10
                                         disclosure by the Goose Pond Defendants.2
                   11          5.        This stipulation, motion, and proposed Order does not otherwise affect the written
                   12   discovery propounded discovery propounded by Mr. LaPant to date, including Mr. LaPant’s
DOWNEY BRAND LLP




                   13   Second Set of Interrogatories, Fourth Set of Request For Production of Documents, and First Set
                   14   of Request For Admissions propounded on December 3, 2018 to the United States.
                   15          6.        This stipulation, motion, and proposed Order does not prohibit the United States
                   16   and Mr. LaPant from taking any action to address or resolve disputes regarding any outstanding
                   17   discovery requests solely between themselves, including any pending discovery motions or
                   18   matters currently the subject of discussion among the Parties.
                   19          7.        The Parties reserve their right to seek leave of Court for any appropriate relief
                   20   from or related to the restrictions on discovery set forth in this stipulation, motion, and proposed
                   21   Order upon a showing of good cause. By the same token, the Parties reserve their right to oppose
                   22   any request for relief.
                   23
                        2
                          To facilitate implementation of this provision, the Parties further agree that any party wishing to
                   24   serve any additional deposition notices and/or subpoenas not served on opposing counsel prior to
                        November 15, 2018, shall first provide seven days advance written notice to all other parties,
                   25   prior to service of any such subpoena. No such subpoena may be served without leave of Court if
                        the Goose Pond Defendants notify the other parties in writing, within the seven day period, that
                   26   the proposed subpoena is directed to a party that is either affiliated with the Goose Pond
                        Defendants (i.e. current employee or affiliated business entity), or is a former employee, retained
                   27   expert, or confidential consultant, or the subpoena otherwise seeks documents that contain
                        information in the possession or control of the subpoenaed third party, which is asserted to be
                   28   privileged or protected from disclosure by the Goose Pond Defendants.
                                                                           4
                                          FOURTH STIPULATION, MOTION, AND ORDER TO AMEND SCHEDULE
                    1
                        STIPULATED AND RESPECTFULLY SUBMITTED,
                    2
                        DATED: January 18, 2019          DOWNEY BRAND LLP
                    3

                    4
                                                         By: /s/ Robert P. Soran
                    5
                                                                            ROBERT P. SORAN
                    6                                            Attorneys for GOOSE POND AG, INC., and
                                                                 FARMLAND MANAGEMENT SERVICES
                    7
                        DATED: January 18, 2019          CANNATA, O’TOOLE, FICKES & ALMAZAN LLP
                    8

                    9
                                                         By: /s/ Mark P. Fickes
                   10                                                        MARK P. FICKES
                                                               Attorneys for ROGER J. LAPANT, Jr., dba J&J
                   11                                                           FARMS
                   12   DATED: January 18, 2019          UNITED STATES DEPARTMENT OF JUSTICE,
DOWNEY BRAND LLP




                                                         ENRD
                   13

                   14
                                                         By: /s/ Andrew Doyle
                   15
                                                                             ANDREW DOYLE
                   16                                          Attorneys for UNITED STATES OF AMERICA

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
                                                               5
                                    FOURTH STIPULATION, MOTION, AND ORDER TO AMEND SCHEDULE
                    1                                            ORDER
                    2         Upon due consideration, and good cause shown, the Court approves the following:
                    3                        Event                                Approved New Date
                    4    All discovery completed                      May 16, 2019
                    5    Last day to hear dispositive motions         July 19, 2019
                    6

                    7    Joint Pretrial Statement Due                 September 19, 2019

                    8    Motions in Limine                            No change; to be set upon resolution of
                                                                      dispositive motions or at further scheduling
                    9                                                 conference.
                         Final Pretrial Conference                    No change; same as above
                   10
                         Trial Brief                                  No change; same as above
                   11
                         Jury Trial (Liability)                       No change; same as above
                   12
DOWNEY BRAND LLP




                   13    Bench Trial (Remedy)                         No change; same as above
                   14

                   15
                        DATED: January 24, 2019.
                   16

                   17
                                                                  UNITED STATES DISTRICT JUDGE
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
                                                                      6
                                       FOURTH STIPULATION, MOTION, AND ORDER TO AMEND SCHEDULE
